 



Exhibit 10.4

RANGE RESOURCES CORPORATION

--------------------------------------------------------------------------------

Code of Business
Conduct and Ethics

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page I.   INTRODUCTION     1    
II.   COMPLIANCE WITH THE LAW     1     III.   “CONFLICT OF INTEREST” AND HOW TO
AVOID IT     1         A.   General Guidance     1       B.   Outside Employment
    1       C.   Board Memberships     2       D.   Family Members and Close
Personal Relationships     2       E.   Investments     2       F.   Gifts     2
          1.           Gifts to Employees     2           2.           Gifts
Given by the Company     2       G.   Entertainment     3           1.
          Entertainment of Employees     3           2.           Entertainment
by the Company     3       H.   Travel     3           1.           Acceptance
of Travel Expenses     3  

      2.           Providing Travel     3     IV.   TAKING COMPANY BUSINESS
OPPORTUNITIES     3     V.   PROTECTION OF COMPANY PROPERTY AND ASSETS     3    
VI.   PROPRIETARY INFORMATION     4     VII.   INSIDE INFORMATION AND SECURITIES
TRADING     4     VIII.   FAIR COMPETITION     4     IX.   RESPONSIBILITY TO THE
COMPANY’S EMPLOYEES     5     X.   ACCURACY AND RETENTION OF BUSINESS RECORDS  
  5         A.   General     5       B.   Records Retention     5       C.  
Additional Requirements for Senior Financial Officers     6     XI.  
ENFORCEMENT     6         A.   Where to Go With a Question, Concern or to Report
a Violation     6       B.   Receipt and Acknowledgement     7       C.  
Waivers of the Code     7       D.   Violations of the Code     7  

Page 2 of 11



--------------------------------------------------------------------------------



 



CODE OF BUSINESS CONDUCT AND ETHICS

I. INTRODUCTION

This Code of Business Conduct and Ethics (the “Code”) applies to Range Resources
Corporation and its subsidiaries (collectively, the “Company”) and the Company’s
directors, officers and employees. All Company personnel must comply with the
Code. Because any illegal or unethical action, or the appearance of misconduct
or impropriety by anyone acting on the Company’s behalf, is unacceptable, the
Code should also be followed, where appropriate, by the Company’s agents and
representatives, including consultants where specifically required. When the
word “you” is used below it includes all employees, directors and consultants.

The Code, however, is not intended to be a comprehensive manual that covers
every situation you might encounter. In many cases, more specific requirements
are contained in the various corporate policies, procedures and guidelines,
which you can obtain from your supervisor or through the Human Resources
Department.

II. COMPLIANCE WITH THE LAW

It is the policy of the Company that its business will be conducted in
accordance with all applicable federal, state and local laws and regulations, as
well as applicable laws and regulations of foreign jurisdictions, and in a
manner that will always reflect a high standard of ethics. The laws and
regulations applicable to the Company are far reaching and complex. Compliance
with the law does not comprise our entire ethical responsibility; rather, it is
a minimum, essential condition for performance of our duties. Perceived pressure
from supervisors or demands due to business conditions are not excuses for
violating the law. Any questions or concerns about the legality of an action
should be addressed with Rodney Waller, the Chief Governance Officer in charge
of compliance (“Compliance Officer”) as specifically designated by the Board of
Directors of the Company (the “Board”).

Pursuant to Chapter 8 – Part B, Section 2 covering Effective Compliance and
Ethics Program of the Federal Sentencing Guideline Manual as updated as of
November 1, 2004, the Company has adopted the guidelines for all its compliance
programs for various federal, state and local laws and regulations. In summary,
to those guidelines the Company has:



  1.   Established standards and procedures reasonably capable of preventing and
detecting violation of various laws and regulations which could give rise to
criminal conduct;     2.   The Board is knowledgeable about the content and
operation of our compliance and ethics programs and exercises reasonable
oversight to the implementation and effectiveness of the compliance and ethics
program;     3.   Specific corporate level personnel have been assigned overall
responsibility for the compliance and ethics programs with specific individuals
within the organization delegated day to day operational responsibility for the
compliance and ethics program;

Page 3 of 11



--------------------------------------------------------------------------------



 



  4.   The Company uses reasonable efforts to exclude any individuals who have
engaged in illegal activities or other conduct inconsistent with our compliance
and ethics programs;     5.   The Company has instituted planned periodic steps
to communicate the standards and procedures of its compliance and ethics
programs to all employees, agents and directors of the Company;     6.   The
Company will take reasonable steps to ensure that our compliance and ethics
programs are followed and are effective by periodic monitoring and auditing
procedures; and     7.   The Company shall enforce consistently throughout the
organization our compliance and ethics programs and if criminal conduct is
detected will respond appropriately to prevent similar conduct.

III. “CONFLICT OF INTEREST” AND HOW TO AVOID IT

     A. General Guidance

Business decisions and actions must be based on the best interests of the
Company, and must not be motivated by personal considerations or relationships.
Relationships with prospective or existing suppliers, contractors, customers,
competitors, regulators or other employees must not affect your independent and
sound judgment on behalf of the Company. General guidelines to help you better
understand several of the most common examples of situations that may cause a
conflict of interest are listed below. However, you are required to disclose to
the Compliance Officer any situation that may be, or appear to be, a conflict of
interest. When in doubt, it is best to disclose.

     B. Outside Employment

Employees may not work for or receive payments for services from any competitor,
customer, distributor or supplier of the Company without the explicit approval
of the Compliance Officer. Any such approval must be documented. Any outside
activity must be strictly separated from the Company employment and should not
harm your job performance at the Company.

     C. Board Memberships

Employees accepting a seat on the board of directors of an outside company
requires the advance written approval of the Compliance Officer and the Chief
Executive Officer. Helping the community by serving on boards of charitable,
governmental, non-profit, community or other similar organizations is
encouraged, and does not require prior approval. Employees must, however, notify
in writing the Compliance Officer if the employee currently serves or accepts a
seat on such boards. Directors accepting a seat on the board of directors of an
outside company (whether a for-profit or not-for-profit company) may do so at
their discretion, but must notify the Compliance Officer in writing.

Page 4 of 11



--------------------------------------------------------------------------------



 



     D. Family Members and Close Personal Relationships

You may not use personal influence to direct Company business to a company in
which you, any family member or any personal friend has an interest. If you are
aware that the Company is engaged in or may be contemplating any business with
such a company, you must provide written notice of your relationship to the
Compliance Officer.

     E. Investments

You may not allow your personal investments to influence, or appear to
influence, your independent judgment on behalf of the Company. If there is any
doubt about how an investment might be perceived, or if your investment exceeds
5% of the equity interest of any entity in the oil and gas industry or related
industries, it should be disclosed in writing to the Compliance Officer.
Consultants may have more restrictive provisions as evidenced by their written
agreements.

     F. Gifts

     1. Gifts to Employees

You may not accept kickbacks, lavish gifts or gratuities. You may accept items
of nominal value, however, you may not accept anything that might make it appear
that your judgment for the Company would be compromised.

In some rare situations, it would be impractical or harmful to refuse or return
a gift. When this happens, discuss the situation with the Compliance Officer.

     2. Gifts Given by the Company

Some business situations call for giving gifts. The Company’s gifts must be
legal and reasonable. Any individual gift costing over $200 must be and approved
in writing by the Compliance Officer.

You may not provide any gift if it is prohibited by law or, to your knowledge,
the policy of the recipient’s organization. For example, the employees of many
governmental entities around the world are prohibited from accepting gifts. If
in doubt, check with the Compliance Officer first.

     G. Entertainment

     1. Entertainment of Employees

You may accept entertainment that is reasonable in the context of the business
and that advances the Company’s interests. For example, accompanying a business
associate to a local cultural or sporting event, or to a business meal, would in
most cases be acceptable.

Entertainment that is lavish or frequent may appear to influence your
independent judgment on behalf of the Company. Accepting entertainment that may
appear inappropriate should be approved in writing in advance by the Compliance
Officer.

Page 5 of 11



--------------------------------------------------------------------------------



 



     2. Entertainment by the Company

You may provide entertainment that is reasonable in the context of the Company’s
business. You must, however, obtain advance approval in writing from the
Compliance Officer if such entertainment involves activities outside customary
business meals, local cultural or sporting events.

     H. Travel

     1. Acceptance of Travel Expenses

You may accept transportation and lodging provided by a Company supplier or
other third party, if the trip is for business. Any such travel and lodging in
excess of $500 must be approved in writing in advance by the Compliance Officer.

     2. Providing Travel

     Unless prohibited by law or, to your knowledge, the policy of the
recipient’s organization, the Company may pay the transportation and lodging
expenses incurred by customers, agents or suppliers in connection with a visit
to a Company facility or other Company business. The visit must be for a
business purpose and must be approved in writing in advance by the Compliance
Officer if such expenses will exceed $500 per person, unless such expenses have
been specifically approved by the Board of Directors.

IV. TAKING COMPANY BUSINESS OPPORTUNITIES

You may not take for yourself opportunities that rightfully belong to the
Company. These opportunities rightfully belong to the Company when, for example,
the Company has pursued the opportunity, when it has been offered to the
Company, when it is the kind of business the Company competes in, when the
Company has funded it, when the Company has devoted facilities or personnel to
develop it, or when it is in the same line of business as the Company’s
business.

V. PROTECTION OF COMPANY PROPERTY AND ASSETS

You have a responsibility to protect the Company’s assets from loss, damage,
misuse or theft. The Company’s assets, such as funds, products or computers, may
only be used for business purposes and other purposes approved by an officer of
the Company. The Company’s assets may never be used for illegal purposes. The
Company’s property should not be taken out of Company facilities for use outside
of the normal course of Company business unless necessary and authorized by your
supervisor or an officer of the Company in connection with Company work.

VI. PROPRIETARY INFORMATION

All confidential or proprietary information of the Company must be protected.
Confidential information includes, for example, pricing, inventions, financial
data, trade secrets and know-how, acquisition and divestiture opportunities,
marketing and sales programs, research and

Page 6 of 11



--------------------------------------------------------------------------------



 



development information and customer and supplier information. Confidential
information also includes information that suppliers and customers have
entrusted to us.

You must not disclose the Company’s confidential or proprietary information to
anyone within or outside of the Company unless the recipient will generally need
this information to carry out his or her assigned responsibilities as an
employee of the Company, or as an outsider who has been properly authorized by
an officer of the Company to receive such information. Inquiries from the press,
media, investors or the public regarding the Company should only be answered by
the officers or employees designated to respond to such inquiries. The
obligation not to disclose the Company’s confidential or proprietary information
continues for three years after employment with the Company terminates unless
otherwise specifically provided in writing.

VII. INSIDE INFORMATION AND SECURITIES TRADING

In the course of business activities, you may become aware of nonpublic
information regarding the business, operations or securities of the Company. The
United States securities laws prohibit the trading of securities on the basis of
such nonpublic information (often called “inside information”) if it is
material. Information is deemed to be material if an investor would consider it
important in deciding whether to buy, sell, or hold securities. Information is
considered to be nonpublic unless it has been adequately disclosed to the public
and there has been sufficient time and opportunity for the market as a whole to
assimilate the information. Generally, this means that the information has been
available to the public for at least one full business day following the day it
is released.

VIII. FAIR COMPETITION

You should never use any illegal or unethical method to gather competitive
information. Stealing or possessing proprietary information or trade secret
information that was obtained without consent or inducing such disclosures by
past or present employees of other companies is prohibited. Additionally, the
Company and its employees are required to comply with state and federal
antitrust and unfair competition laws, as well as applicable antitrust and
unfair competition laws of other countries in which the Company does business.
Anyone who questions whether a contemplated action may violate fair competition
laws should speak to the Compliance Officer.

IX. RESPONSIBILITY TO THE COMPANY’S EMPLOYEES

The Company is committed to treating all employees and consultants with honesty,
fairness and respect, and providing a safe and healthy work environment.
Abusive, harassing or offensive conduct is unacceptable, whether verbal or
physical. Examples include derogatory comments based on racial or ethnic
characteristics and unwelcome sexual advances. The Company will not tolerate
discrimination or harassment on the basis of race, religion, national origin,
sex, age, physical or mental disability, marital status, sexual orientation or
any other protected class in dealing with employees, customers, suppliers or any
other business contacts. The Company will not tolerate, condone or allow sexual
harassment whether engaged in by co-workers, supervisors, customers, or other
non-employees who conduct business with the Company. Employees and

Page 7 of 11



--------------------------------------------------------------------------------



 



consultants are directed to report harassment when it occurs to Human Resources
or a Company officer.

Additionally, the Company is committed to providing all employees and others who
are on Company property with a safe and secure environment. Accordingly, all
personnel will comply with all health and safety laws and regulations as well as
Company policies governing health and safety. All personnel are responsible for
immediately reporting accidents, injuries and unsafe equipment, practices or
conditions to a supervisor, Human Resources or Company officer.

X. ACCURACY AND RETENTION OF BUSINESS RECORDS

     A. General

Accounting standards and applicable United States laws require that transactions
and events relating to the Company’s operations and assets must be properly
recorded in the books and accounts of the Company and accurately reported in the
applicable reports required by and filed with the Securities and Exchange
Commission (the “SEC”) and other United States regulatory agencies. As a result,
all officers of the Company and all financial personnel shall make and retain
books, records and accounts that, in reasonable detail, accurately, completely
and objectively reflect transactions and events, and conform both to required
accounting principles and to the Company’s systems of internal controls. No
false or artificial entries may be made. No entry may be made or recorded in the
Company’s books and records or reported in any disclosure document that
misrepresents, omits, hides or disguises the true nature of the event or
transaction, and all material entries and reports must be made in a timely
manner. All personnel are responsible for immediately reporting any concerns
about the Company’s financial records and its accounting, internal accounting
controls and auditing procedures to a Company Officer.

     B. Records Retention

Certain documents and other records of the Company must be retained for various
periods of time under legal and regulatory requirements. All records of the
Company should be maintained in accordance with the Company’s record retention
guidelines. In any event, you must not destroy, shred or alter records that are
in any way related to a threatened, imminent or pending legal or administrative
proceeding, litigation, audit or investigation. Employees who become aware of
such a proceeding, litigation, audit or investigation must immediately contact
the Compliance Officer. Employees should consult their supervisor or a Company
officer for questions related to the Company’s record retention guidelines or
the propriety of disposing of a Company document or record.

     C. Additional Requirements for Financial Reporting

In addition to the requirements specified elsewhere in this Code, the Company’s
officers including but not limited to, its principal executive officer,
principal financial officer, controller or principal accounting officer, or
persons performing similar functions, shall be responsible for the following:

Page 8 of 11



--------------------------------------------------------------------------------



 



  •   conducting themselves in an honest and ethical manner, including the
ethical handling of actual or apparent conflicts of interest between personal
and professional relationships;     •   compiling full, fair, accurate, timely
and understandable disclosure in the periodic reports of the Company filed with
or submitted to the SEC and in other public communications made by the Company;
    •   complying with applicable governmental laws, rules and regulations; and
    •   promptly reporting any violations of this Code.

XI. ENFORCEMENT

The Company’s management is charged by the Board of Directors with ensuring that
this Code and the Company’s corporate policies will govern, without exception,
all business activities of the Company.

     A. Where to Go With a Question, Concern or to Report a Violation

If you need an explanation or you want to know if a provision of the Code
applies to a particular situation, the best place to start is with your
supervisor or the Human Resources Department.

If you believe a fellow employee, consultant or director is violating the Code
or otherwise acting in an illegal or unethical manner, you must report it. Doing
so will not be considered an act of disloyalty, but an action which shows your
sense of responsibility and fairness to the Company’s customers, shareholders
and fellow employees. You also help safeguard the reputation and the assets of
the Company.

Reporting violations of the Code is also necessary because in some cases failure
to report an illegal act by another person is itself a criminal act for which
you could be prosecuted. Violations of the Code may cause an employee, officer
or director to be subject to appropriate action, up to and including
disciplinary action or immediate termination.

Violations may be reported to your supervisor, the Human Resources Department or
an officer of the Company. If you do not believe that the violation has been
adequately addressed, report the violation to the Compliance Officer. Your
report will be investigated with confidentiality and you will be protected from
retaliation. If you are concerned about confidentiality, you can anonymously
make a report by following the Company’s Anonymous Hotline. It is unacceptable
to file a report if you know it is false, and doing so will subject you to
discipline.

     B. Receipt and Acknowledgement

The attached Receipt and Acknowledgement is required to be completed by all
Company employees, consultants and directors personnel acknowledging
understanding of and compliance with the Code. Please return the certificate to
the Human Resources Department.

Page 9 of 11



--------------------------------------------------------------------------------



 



     C. Waivers of the Code

In certain extraordinary situations, a waiver of a provision of the Code may be
granted. Contact the Compliance Officer if you believe special circumstances
warrant a waiver of any of the Code’s provisions. Any waiver of the Code for
executive officers or directors may be made only by the Company’s Board of
Directors or the Audit Committee of the Board of Directors. Waivers will be
promptly disclosed as required by applicable laws and regulations.

     D. Violations of the Code

Violations of the Code will not be tolerated by the Company. Reported violations
or apparent violations will be reviewed by Company management and appropriate
disciplinary action will be taken, up to and including termination of employment
or service with the Company.

Page 10 of 11



--------------------------------------------------------------------------------



 



Receipt and Acknowledgement

I acknowledge that I have received my personal copy of Range Resources
Corporation’s Code of Business Conduct and Ethics (the “Code”). I understand
that each Company employee, officer, director, agent, consultant or
representative is responsible for knowing and adhering to the letter and spirit
of the Code. I also acknowledge that it is my responsibility to report promptly
to an officer of Range any violation of the Code of which I have knowledge.

Signature:

--------------------------------------------------------------------------------

Print Name:

--------------------------------------------------------------------------------

Date:

--------------------------------------------------------------------------------

Page 11 of 11